Citation Nr: 1712040	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1994 and from May 1996 to April 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

In July 2016, the Board remanded the claim for entitlement to service connection for hemorrhoids and required that the Veteran be afforded a VA examination.  The Board noted that the previous remand in November 2012 required that the Veteran be scheduled for a VA examination during a flare-up of his hemorrhoid disorder.  An examination was obtained in October 2015, but there was no evidence that the RO attempted to schedule the examination during a flare-up of his hemorrhoids.  The July 2016 remand directives stated that attempts must be made to schedule the examination during a period of flare-up of the Veteran's hemorrhoids, and that the RO must communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the disorder.  

The record reflects that a VA examination was scheduled for August 2016.  The Veteran was contacted by telephone a day before the examination and he informed the examiner that he had not experienced a flare of his hemorrhoids in four months.  The examination was then cancelled and the Veteran was instructed to call for immediate scheduling of the examination with the next flare-up of this disorder.  In the October 2016 supplemental statement of the case, the Appeals Management Center denied the claim for service connection for hemorrhoids, citing to the fact that the Veteran never called back to reschedule the examination.  

In this case, while the Veteran was contacted and advised to reschedule the examination during a flare-up of his hemorrhoids; the Board's July 2016 remand also required that the Veteran be afforded a VA examination, which was not 

conducted.  Additionally, the Board found in the November 2012 remand that the medical opinion provided in the January 2008 VA examination was inadequate because the examiner did not provide a rationale and did not address the Veteran's reports of symptomatology.  The October 2015 VA examiner noted the Veteran's reports of occasional flares of hemorrhoidal pain and stated that the "onset of such symptoms is confirmed by service medical records to be while he was in service," but found that the Veteran was asymptomatic the day of the examination.  However, the examiner did not discuss a diagnosis of hemorrhoids in February 2010 VA treatment records, and did not discuss the Veteran's reports in August 2012 that his hemorrhoids flare out when bending at the knees and at the waist.  Because of these deficiencies, the Board finds that a new VA examination and opinion are necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any hemorrhoids, status post hemorrhoidectomy, found or evidence of hemorrhoids experienced during the pendency of the appeal are related to his military service. 

Attempts must.be made so that the examination is scheduled during a period of flare-up of this disorder.   The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed disorder.  Appropriate instructions must be provided to the Veteran in this regard.  Documentation of such communication and attempts to schedule the examination during a flare-up must be associated with the claims file.  

If the examination cannot be conducted during a period of flare-up of the hemorrhoid disorder, the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

The electronic claims file must be must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.    

Based on the clinical examination, a review of the entire evidence of record, and with consideration of the Veteran's statements as to observable symptoms, including his statements that his hemorrhoids flare out when bending at the knees and at the waist, the examiner must provide an opinion as to whether the Veteran has hemorrhoids that are related to his active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

